                                                                                   1/15/2020

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


SIGNAL PEAK ENERGY, LLC,                          CV 17-66-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

GENERON IGS, INC., et al.,

                    Defendants.

      Plaintiff moves for the admission of Melinda A. Davis to practice before this

Court in this case with Glenn W. Mattar to act as local counsel. Ms. Davis’

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Melinda A. Davis pro hac vice is GRANTED on the condition that Ms. Davis shall

do her own work. This means that Ms. Davis must do her own writing, sign her

own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Ms. Davis may move for the

admission pro hac vice of one (1) associate of her firm. Such associate, if duly

admitted, shall be authorized to participate in this case on the same terms and

conditions as Ms. Davis.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Davis, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this 15th day of January, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
